DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George Ellis on 11/16/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 10/21/2021. 

1. (Currently amended) A semiconductor device, comprising:
a substrate including a first recessed surface and a second recessed surface;
an interlayer dielectric layer having a first opening exposing the first recessed surface;
a first plug formed in the first opening and isolated by a pair of gaps from sidewalls of the first opening;
a bit line configured to cover the first plug and extended in any one direction over the interlayer dielectric layer;

a second opening through the interlayer dielectric layer to expose the second recessed surface;
a second plug formed in the second opening and configured to comprise a lower part adjacent to the first plug and an upper part adjacent to the bit line;
a first spacer formed between the bit line and the second plug and extending to be placed on both sidewalls of the first plug;
a second spacer formed between the second plug and the first spacer and extending to be placed on both sidewalls of the first plug;
a plug type air gap formed in the first opening and formed between the first spacer and the second spacer;
a line type air gap formed between the first spacer and the second spacer and formed between the 
a capping spacer filled in an upper part of the line type air gap and is formed between the first spacer and the second spacer;
a third plug formed over the second plug and vertically overlap with the capping spacer; and
a plug isolation layer that includes a first portion adjacent to a side surface of the second plug and a side surface of the third plug and a second portion overlapping the capping spacer in the vertical direction,
wherein a lower part of the plug type air gap has a bended shape to cover a bottom surface of the second spacer, and 
wherein a lower part of the first spacer has a bended shape to cover the lower part of the plug type air gap.

2. The semiconductor device of claim 1, wherein the line type air gap has a line type extended in parallel to the bit line, and the plug type air gap is separated by the first plug and placed within the first opening,
wherein the line type air gap and the plug type air gap are coupled to each other.

3. (Previously amended) The semiconductor device of claim 1, wherein the lower part of the plug type air gap is sealed by the first spacer and the second spacer.

4. The semiconductor device of claim 1, wherein the first spacer, the second spacer, and the capping spacer comprise silicon nitride.

5. (Previously amended) The semiconductor device of claim 1, further comprising:
an ohmic contact layer between the second plug and the third plug.

6. (Previously amended) The semiconductor device of claim 1, wherein the third plug further comprises an extension part overlapped with an upper part of the bit line.

7. (Previously amended) The semiconductor device of claim 1, further comprising a memory element formed over the third plug.

8. The semiconductor device of claim 1, further comprising a buried word line buried in the substrate and extended in a direction that intersects the bit line.

9. The semiconductor device of claim 1, 
wherein the bit line and the first plug have the same line width.
 

wherein the second recessed surface has a V-shaped profile.

11. The semiconductor device of claim 10, 
wherein the first recessed surface is located at a lower level than the second recessed surface.

12. The semiconductor device of claim 11, 
wherein a bottom surface of the plug type air gap is located at a lower level than the second recessed surface and is located at higher level than the first recessed surface.

13. The semiconductor device of claim 1, 
wherein the plug type air gap is formed only in the pair of gaps.

14. The semiconductor device of claim 1, wherein the second spacer comprising:
an upper portion disposed between the bit line and the upper part of the second plug; and
a lower portion disposed between the first plug and the lower part of the second plug,
wherein the lower portion of the second spacer is thicker than the upper portion of the second spacer.

15. The semiconductor device of claim 1, wherein the lower part of the plug type air gap is located at a higher level than a bottom surface of the first plug.

16. (Cancel)

Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a semiconductor device, comprising: an interlayer dielectric layer having a first opening exposing the first recessed surface; a plug type air gap formed in the first opening and formed between the first spacer and the second spacer; a line type air gap formed between the first spacer and the second spacer and formed between the bit line and the upper part of the 

The closest prior arts on record are Lee (US-20150340281-A1), Park (US-20140327063-A1), Han (US-20150262625-A1), Kim (US-20140291804-A1), Lee (KR-102168172-B1) and Kim (US-20160027727-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-15 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-15 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897